Citation Nr: 0532464	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Hepatitis C with liver 
damage.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


INTRODUCTION

The veteran had active service from July 1967 to November 
1970, including two combat tours with the Airborne Infantry 
in Vietnam.  This matter comes before the Board of Veterans' 
Appeals from a May 2002 rating decision by the VA Regional 
Office (RO) at Jackson, Mississippi.  The veteran had a 
hearing before the Board in January 2004.  The Board remanded 
the case in June 2004 for additional development of the 
evidence.  The requested actions have been completed and the 
case has been returned to the Board for a final decision.  


FINDING OF FACT

The veteran currently does not have a disability due to 
Hepatitis C with liver damage related to service.  


CONCLUSION OF LAW

A disability due to Hepatitis C with liver damage was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.304(d). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural development

The Board finds that VA has provided the veteran with the 
necessary procedural assistance in developing his 
compensation claim for Hepatitis C with liver damage.  
Essentially, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to inform a claimant about (1) the 
information and evidence needed to substantiate the claim, 
(2) the information and evidence VA will attempt to provide 
(3) the information and evidence the claimant is expected to 
provide, and (4) also tell the claimant to provide any 
pertinent evidence in the claimant's possession related to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since filing his claim in February 2002, the RO has addressed 
the necessary notice requirements in a series of letters to 
the veteran between April 2002 and November 2004.  The RO 
called the veteran in April 2004 to ensure that he had no 
further evidence before making their initial decision on his 
claim.  The most recent letters, in July and November 2004, 
were intended to satisfy the VCAA requirements and included 
advice to the veteran if he had any evidence in his 
possession that pertained to his claim to please send it to 
the RO.  The VCAA information was provided to the veteran in 
supplemental statements of the case in June 2003 and 
September 2005, and in each instance the veteran was afforded 
time for response.  

As to assistance with the evidence, the RO provided the 
veteran with a VA compensation examination in March 2002, 
soon after he filed his claim.  He was also provided with 
another examination and opinion in June 2005 pursuant to the 
Board's remand.  VA has also assisted the veteran or offered 
to provide assistance in obtaining reports of medical 
evaluation and treatment both within and outside the VA 
medical system.  The record appears to be complete and the 
Board is unaware of any additional pertinent evidence that 
has not been obtained.  Review on the merits is appropriate, 
the VCAA procedural requirements and requested actions in the 
Board's remand having been satisfied.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a Board remand imposes a duty upon 
VA to ensure compliance with the terms of the remand).  

The merits of the claim

The veteran contends, in essence, that he developed Hepatitis 
C and liver damage due to constant blood exposure associated 
with battlefield conditions while serving in Vietnam.  
Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
(West 2002).  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

As to the first requirement, medical evidence of a current 
disability, medical reports show that the veteran was 
diagnosed as having chronic hepatitis with changes consistent 
with chronic viral Hepatitis C and cirrhosis on a liver 
biopsy in June 2001.  He was followed by a gastrointestinal 
specialist, Dr. Paul Milner, and underwent treatment for the 
disease.  On his initial VA compensation examination in March 
2002, he was still receiving treatment for Hepatitis C, but 
his liver function tests were essentially normal.  The claim 
folder was not presented for review.  

At the travel Board hearing in January 2004, the veteran and 
his wife explained that the veteran had recently been seen at 
the liver clinic at the Jackson VA medical center and he had 
to be monitored constantly.  Pursuant to the Board's remand, 
VA again examined the veteran in June 2005.  He said that he 
had completed treatment by Dr. Milner in about 2002 and was 
virus-free.  He also reported fatigue since he had completed 
treatment.  Laboratory testing for liver disease was normal.  
The diagnosis was Hepatitis C, status post peglated 
interferon and Rebetron therapy (2002), with sustained 
response and no evidence of virus.  Diagnostically, the 
cirrhosis shown on liver biopsy in 2001 was without evidence 
of decompensation and with normal liver function test.  

The VA examiner in January 2004 also reviewed the veteran's 
claim folder.  The doctor reported that the veteran was a 
responder to treatment and did not have evidence of the 
Hepatitis C virus at the present time.  According to the 
doctor, the veteran's fatigue was more likely than not due to 
his sleep habits and not Hepatitis C or the treatment for 
hepatitis because he was virus free and had been off 
treatment since 2002.  

Evidence of a current disability is an essential element of a 
VA compensation claim.  Although the law provides a relaxed 
evidentiary standard for combat veterans as to showing 
service incurrence under 38 U.S.C.A. § 1154(b) (West 2000) 
where undocumented events are otherwise consistent with the 
circumstances and hardships of such service, this relaxed 
standard does not deal with the question of either a current 
disability or a nexus to service.  Caluza v. Brown, 7 Vet. 
App. 498,507 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996).  

Thus, although earlier development of the claim centered on a 
nexus or link to service, including consideration of various 
risk factors for hepatitis, it is apparent from the VA 
examination in January 2004 that the veteran responded 
favorably to treatment and currently has no objective 
residuals of liver disease.  Because the evidence no longer 
demonstrates that the veteran has a disability due to 
hepatitis or any associated cirrhosis and proof of a current 
disability is an essential element of a claim for service 
connection, the appeal may not be granted.  In the absence of 
any subsequent medical evidence to the contrary, the record 
does not raise any reasonable doubt that could be favorable 
resolved.  38 U.S.C.A. § 5107(b).  This extends to the 
question of whether fatigue might be a residual of hepatitis 
because the VA examiner also addressed that aspect of the 
claim in January 2004.  

Since the first element of a VA compensation claim, medical 
evidence of a current disability, is not met, the Board need 
not reach the questions of service incurrence of the disease 
(including analysis under 38 U.S.C.A. § 1154) or the nexus or 
linkage of a current disability to service.  The Board 
appreciates the veteran's service on behalf of his country 
and has no reason to doubt his testimony regarding exposure 
to risk factors that were consistent with his duties while 
serving in Vietnam.  The Board also notes the testimony from 
the veteran's wife to the effect that he would require 
constant monitoring after being treated for Hepatitis C.  In 
the event that his medical condition changes, of course, the 
veteran would be free to apply to reopen his compensation 
claim with the Jackson RO.  


ORDER

Entitlement to service connection for Hepatitis C with liver 
damage is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


